UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-5059


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SHERRI LYNN SMITH,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00219-HEH-1)


Submitted:   March 28, 2011                 Decided:   April 14, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Richmond, Virginia, for Appellant.    Laura
Colombell Marshall, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sherri Lynn Smith pled guilty to conspiracy to commit

bank fraud, in violation of 18 U.S.C. § 1349 (2006), and was

sentenced in November 2004 to thirty-six months’ imprisonment,

followed by a five-year term of supervised release.                                Smith’s

prison term was subsequently reduced to twenty-seven months as a

result of her substantial assistance to the Government, see Fed.

R. Crim. P. 35(b).           Smith was released from imprisonment in June

2006.     After Smith failed to comply with the condition of her

supervised       release     that      she    report    to     her    probation    officer

within    seventy-two          hours    of    her    release,        Smith’s    supervised

release    was     revoked      and    she    was    sentenced       in   March   2007   to

eighteen months’ imprisonment, followed by forty-two months of

supervised release.              Smith was released from imprisonment in

July    2008     and    again     began       serving       her    term   of    supervised

release.

            In February 2010, Smith’s probation officer petitioned

the     district       court     to    revoke        Smith’s       supervised     release,

alleging in the petition that Smith had violated her supervised

release by testing positive for cocaine and being arrested and

charged    in    state     court       with    credit       card     fraud,    intentional

damage,     grand       larceny,        and        credit    card      larceny.      Smith

ultimately pled guilty in Virginia state court to two counts of

petit larceny.         At the revocation hearing in the district court,

                                               2
Smith admitted these convictions and to testing positive for

cocaine.       The district court revoked Smith’s supervised release

and      ultimately           sentenced     her     to        twenty-four      months’

imprisonment, followed by an eighteen-month term of supervised

release.       On appeal, Smith’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but questioning whether

Smith’s revocation sentence is plainly unreasonable.                        Smith has

filed a letter concerning her sentence that we construe as a pro

se supplemental brief.            We affirm.

               A    district    court     has   broad    discretion    to    impose     a

sentence upon revoking a defendant’s supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                         We will

affirm a sentence imposed after revocation of supervised release

if it is within the applicable statutory maximum and is not

“plainly unreasonable.”               United States v. Crudup, 461 F.3d 433,

437,     439-40      (4th      Cir.    2006).      In    determining        whether    a

revocation sentence is plainly unreasonable, we first assess the

sentence       for     unreasonableness,          “follow[ing]       generally        the

procedural and substantive considerations that we employ in our

review    of       original    sentences.”        Id.    at   438.    A     supervised

release revocation sentence is procedurally reasonable if the

district court considered the Sentencing Guidelines’ Chapter 7

advisory policy statements and the 18 U.S.C. § 3553(a) (2006)

                                            3
factors that it is permitted to consider in a supervised release

revocation case.        See 18 U.S.C.A. § 3583(e) (West 2006 & Supp.

2010); Crudup, 461 F.3d at 439.                       Although the court need not

explain the reasons for imposing a revocation sentence in as

much detail as when it imposes an original sentence, “it still

must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted).                                A

revocation sentence is substantively reasonable if the district

court stated a proper basis for concluding the defendant should

receive   the   sentence       imposed,          up    to    the     statutory      maximum.

Crudup, 461 F.3d    at     440.         Only       if     a    sentence     is    found

procedurally or substantively unreasonable will we “then decide

whether   the   sentence       is    plainly          unreasonable.”          Id.     at   439

(emphasis omitted).          A sentence is “plainly unreasonable” if it

is clearly or obviously unreasonable.                    Id.

           After    review      of     the       record,       we    conclude    that      the

revocation      sentence       is      not        plainly           unreasonable.          The

twenty-four month prison term and the eighteen-month term of

supervised release do not exceed the applicable maximums allowed

by   statute,    see    18    U.S.C.     § 3559(a)(2)               (2006);    18 U.S.C.A.

§ 3583(e)(3), (h).           The district court considered the argument

of Smith’s counsel and relevant § 3553(a) factors, addressing on

the record Smith’s history and characteristics, the nature and

circumstances      of   her    violative          behavior,         the   need      for    the

                                             4
sentence to deter Smith, and Smith’s breach of trust following

prior lenient treatment.                   See 18 U.S.C. § 3553(a)(1), (a)(2)(B)-

(C); USSG Ch. 7, Pt. A, introductory cmt. 3(b).                                 The district

court adequately explained its rationale for imposing sentence,

and the reasons relied upon are proper bases for the sentence

imposed.           Unfortunately,           the       district      court      considered    an

erroneously-calculated                advisory           policy       statement         range; *

accordingly, the revocation sentence is unreasonable.                                 However,

we     easily      conclude         that    Smith’s       sentence       is     not   “plainly

unreasonable”           because       the      sentence        does      not     exceed     the

applicable statutory maximums, and the record does not contain

any basis upon which to conclude that the imposed sentence is

clearly or obviously unreasonable.                      See Crudup, 461 F.3d at 439.

               In accordance with Anders, we have reviewed Smith’s

pro se supplemental brief and the remainder of the record and

have       found   no    meritorious         issues      remaining       for    appeal.      We

therefore       affirm        the   district      court’s        order   revoking       Smith’s

supervised         release      and   imposing         the    twenty-four       month   prison

sentence       and      the    eighteen-month          term    of    supervised       release.

       *
        The probation officer calculated an advisory policy
statement range of eighteen to twenty-four months’ imprisonment,
see U.S. Sentencing Guidelines Manual (“USSG”) (2009). Properly
calculated, the advisory policy statement range applicable to
Smith was seven to thirteen months’ imprisonment, see USSG
§§ 7B1.1(a)(3),   p.s.,    7B1.4(a),  p.s.;    Va.   Code   Ann.
§§ 18.2-11(a), 18.2-96(2) (2009).



                                                  5
This court requires that counsel inform Smith, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Smith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this   court   for    leave   to   withdraw   from

representation.      Counsel’s motion must state that a copy thereof

was served on Smith.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before    the    court   and   argument      would   not   aid    the   decisional

process.

                                                                          AFFIRMED




                                         6